 

Exhibit 10-1

 

SUBSCRIPTION AGREEMENT

 

CPG International Holdings LP

c/o AEA Investors LLC

55 East 52nd Street

New York, New York 10055

Attention: General Counsel

 

Re:

Subscription for Class A Limited Partnership

Interests in CPG International Holdings LP

Ladies and Gentlemen:

•Subscription.

•          Contribution. The undersigned (the “Subscriber”) irrevocably and
unconditionally subscribes for and agrees to acquire Class A Units of limited
partnership interests (the “Interests”) in CPG International Holdings LP (the
“Partnership”). The issuance by the Partnership of the Interests is in
consideration of the Subscriber’s agreement to contribute capital to the
Partnership in the amount and type set forth on Schedule 1 hereto (the “Capital
Contribution”) on the terms and conditions described herein and in the Agreement
of Limited Partnership, dated as of May 10, 2005, as amended in January 2007 and
February 2008 (the “Partnership Agreement”) supplied herewith. Capitalized terms
used herein have the meanings given to them in the Partnership Agreement unless
otherwise defined herein. The Subscriber’s obligation to make the Capital
Contribution to the Partnership for the Interests shall be complete and binding
upon the execution of this Subscription Agreement and the Subscriber’s Capital
Contribution shall be payable as directed by CPH Holding I LLC, the General
Partner of the Partnership.

•          Delivery of Subscription Agreement. The Subscriber hereby delivers
one executed copy of this Subscription Agreement to the Partnership, c/o AEA
Investors LLC, 55 East 52nd Street, New York, New York 10055, Attention:
__________ .

•          Acceptance. This Subscription Agreement is subject to the acceptance
of the General Partner. The General Partner reserves the right to accept or
reject any subscription or any portion thereof. Upon such acceptance, this
Subscription Agreement shall become a binding agreement between the Partnership
and the Subscriber.

•          Closing. The closing of the issuance of the Interests shall occur on
or about __________, ____, or on such other date as the General Partner of the
Partnership, in its sole discretion may determine (the “Closing Date”).

•          Other Subscription Agreements. The Partnership has entered into or
expects to enter into separate subscription agreements (the “Other Subscription
Agreements”) with

 



 

other parties (the “Other Subscribers”), providing for the acquisition by and
issuance to the Other Subscribers of Interests. This Subscription Agreement and
the Other Subscription Agreements are separate agreements, and the acquisitions
by you and issuance to you of Interests and the Other Subscribers are separate
acquisitions and issuances.

•          Adoption of Partnership Agreement. From and after the Closing Date,
the Subscriber hereby adopts, accepts, and agrees to be bound by all terms and
conditions of the Partnership Agreement and to perform all obligations therein
imposed upon the Subscriber in his capacity as a Limited Partner of the
Partnership.

•Subscriber Representations, Warranties and Agreements.

•          In connection with the acquisition of the Interests hereunder, the
Subscriber represents and warrants to, and agrees with, the Partnership that:

•          the Interests to be acquired by Subscriber pursuant to this
Subscription Agreement will be acquired for Subscriber’s own account and not
with a view to, or intention of, distribution thereof in violation of the
Securities Act of 1933, as amended (the “Securities Act”), or any applicable
state securities laws, and the Interests will not be disposed of in
contravention of the Securities Act or any applicable state securities laws;

•          the offering of the Interests was made only through direct, personal
contact between the undersigned and a representative of the Partnership; the
Subscriber understands that the Partnership will rely on the accuracy and
completeness of the information set forth herein in complying with its
obligations under applicable state and federal securities statutes and
regulations; and the Subscriber has been advised that the Interests have not
been registered with the Securities and Exchange Commission under the 1933 Act
or with any state securities regulatory agency and understands that the
Interests are being offered in reliance upon certain exemptions from
registration under applicable state and federal securities statutes;

•          the Subscriber is sophisticated in financial matters and is able to
evaluate the risks and benefits of an investment in the Interests; the
Subscriber is able to bear the economic risk of his investment in the Interests
for an indefinite period of time because the Interests have not been registered
under the Securities Act; and, therefore, cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available;

•          the Subscriber has had an opportunity to ask questions and receive
answers concerning the terms and conditions of the offering of Interests and has
had full access to such other information concerning the Partnership and any of
its subsidiaries as he has requested; the Subscriber has had the opportunity to
consult with an attorney, an accountant, and/or a personal advisor with respect
to the investment in the Interests; and the Subscriber acknowledges that the
Partnership has made available to the Subscriber or other personal advisors the
opportunity to obtain additional information to verify the

 

2



 

accuracy of the information provided by the Partnership and to evaluate the
risks and merits of this investment;

•          this Subscription Agreement constitutes the legal, valid and binding
obligation of the Subscriber, enforceable in accordance with its terms, and the
execution, delivery and performance of this Subscription Agreement by the
Subscriber does not and will not conflict with, violate or cause a breach of any
agreement, contract or instrument to which the Subscriber is a party or any
judgment, order or decree to which the Subscriber is subject; and

•          the Subscriber is a resident of the State set forth beneath the
Subscriber’s name on the signature page hereto.

•          The Subscriber acknowledges that, except as provided for in the
Partnership Agreement, he may not sell, transfer, assign, pledge, dispose of,
grant a security interest in, mortgage, hypothecate, encumber or permit or
suffer any encumbrance on all or any portion of the Subscriber's Interests
including any interest in the profits or capital of the Partnership (the
commission of any such act, or any such similar act in relation to a person’s
beneficial interest in the Partnership being referred to as a “Transfer”),
unless the General Partner consents to the Transfer and the Transfer is
registered under the Securities Act or an exemption from such registration is
available. The Subscriber also understands that the Transfer of such
Subscriber's Interests is restricted by the provisions of the Partnership
Agreement and state securities laws.

•Indemnity. The Subscriber agrees to indemnify and hold harmless the General
Partner, the Partnership, the AEA Parties and each of their respective
affiliates, and each direct or indirect member, general or limited partner,
shareholder, employee, officer, director and agent of any of them (up to a
maximum aggregate amount equal to the Subscriber’s Capital Contribution,
together with any undistributed Partnership income, profits or property to which
he may be entitled on account of his Interests), against any and all loss,
liability, claim, damage, and expense whatsoever (including, but not limited to,
any and all expenses whatsoever, including the fees and disbursements of
counsel), arising out of or based upon any breach or failure by the Subscriber
to comply with any representation, warranty, covenant, or agreement made by the
Subscriber herein or in any other document furnished by the Subscriber to any of
the foregoing in connection with this transaction.

•Miscellaneous.

•          Modification. Neither this Subscription Agreement nor any provisions
hereof shall be waived, modified, changed, discharged, or terminated except by
an instrument in writing signed by the party against whom any waiver,
modification, change, discharge or termination is sought.

•          Revocability. This Subscription Agreement may not be withdrawn or
revoked by the Subscriber in whole or in part without the consent of the General
Partner.

•          Counterparts. This Subscription Agreement may be executed in multiple
counterpart copies, each of which shall be considered an original and all of
which

 

3



 

constitute one and the same instrument binding on all the parties,
notwithstanding that all parties are not signatories to the same counterpart.

•          Successors and Assigns. Except as otherwise provided herein, this
Subscription Agreement and all of the terms and provisions hereof shall be
binding upon and inure to the benefit of the parties and their respective heirs,
executors, administrators, successors, trustees, legal representatives and, in
the case of the Partnership, its assigns. The obligations of the Subscriber, and
the agreements, representations, warranties, and acknowledgments herein, shall
be binding upon the Subscriber's heirs, executors, administrators, successors,
trustees, legal representatives and permitted assigns.

•          Assignability. This Subscription Agreement is not transferable or
assignable by the Subscriber.

•          Entire Agreement. Except as stated or referred to herein, this
instrument contains the entire agreement of the parties, and there are no
representations, covenants or other agreements.

•          Applicable Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of the New York applicable to
agreements made and to be performed in that state.

 

[signature page follows]

 

 

 

 

 

 

 

4



 

 

IN WITNESS WHEREOF, the Subscriber has executed this Subscription Agreement as
of the ___ day of _______, ____ .

 

 

 

 

SUBSCRIBER:

 

 

Signature

 

 

 

Print Name:

 

 

 

State of Residence

 

 

 

 

 

 

 

 

Subscriber's Taxpayer I.D. No.:

 

 

 

 

 

 

 

Subscriber's address for notices:

 

 

SUBSCRIPTION ACCEPTED AS OF

 

CPG INTERNATIONAL HOLDINGS LP

By: 

 

 

CPH Holding I LLC

 

Its General Partner

By:

 

 

 

 

 

 

 

 

 

 